     Case 1:19-cv-00982-NONE-JLT Document 19 Filed 10/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11
      JABARI HALEEM MUIED,                                  Case No. 1:19-cv-00982-NONE-JLT (PC)
12
                         Plaintiff,                         FINDINGS AND RECOMMENDATIONS
13                                                          TO DISMISS CASE FOR FAILURE TO
              v.                                            COMPLY WITH COURT ORDER AND
14                                                          FAILURE TO PROSECUTE
      B. MAYFIELD,
15                                                          FOURTEEN-DAY DEADLINE
                         Defendant.
16

17          The Court screened Plaintiff’s and found it did not state a cognizable claim. The Court

18   directed Plaintiff to submit a notice indicating whether he wished to proceed with the complaint as

19   screened, whether he wished to file a new pleading, or whether he wished to dismiss this action.

20   Plaintiff was specifically forewarned that failure to comply with the Court’s order would result in

21   the recommendation that the action be dismissed for failure to obey a court order and failure to state

22   a claim. Despite asking for an extension of time to respond, plaintiff has not yet responded, and the

23   deadline for doing so has now passed. The Court therefore RECOMMENDS that this action be

24   dismissed for failure to obey a court order and failure to state a claim.

25          These Findings and Recommendations will be submitted to the United States District Judge

26    assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

27    days after being served with these Findings and Recommendations, the parties may file written

28    objections with the Court. The document should be captioned “Objections to Magistrate Judge’s
                                                        1
     Case 1:19-cv-00982-NONE-JLT Document 19 Filed 10/02/20 Page 2 of 2

 1
      Findings and Recommendations.” The parties are advised that failure to file objections within the
 2
      specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,
 3
      839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 4

 5   IT IS SO ORDERED.
 6
        Dated:     October 2, 2020                            /s/ Jennifer L. Thurston
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
